COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00428-CV


IN RE ROY A.J. DONLEY                                                   RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petitions for writ of mandamus and is of

the opinion that the petitions should be dismissed. Accordingly, relator’s petitions

for writ of mandamus are dismissed for want of jurisdiction.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: October 21, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).